Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 are pending. Claim 1 is independent.  Claims 1-4 are amended.
This Application was published as U.S. 2020/0285813.
Apparent priority March 2019.
Pending Claims are allowed.
Response to Amendments
Objection Claim 1 for the use an acronym is withdrawn in view of the amendments.
Rejection of Claims 1-4 under 112(b) for inclusion of the relative phrase “usually” in Claim 1 is withdrawn in view of amendments to this Claim.
Objection to the Drawings for including empty series of blocks is withdrawn in view of the amendments that submit new drawings.
Allowable Subject Matter
Pending Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.

1. A system to convert sequences of words, along with concurrent non-verbal data, into thought representations, said system being used in association with a language understanding system, where words to thought transformation is needed, comprising: 
an entity look-up subsystem that facilitates the looking up of an input word sequence by a controller, for populating a multi-word entities buffer with its output; 
the multi-words entities buffer that is the working memory of the system, said multi-word entities buffer storing multi-word entities while the system transforms words into thoughts; 
an entity knowledge base that stores knowledge about various entities, which are represented by a word or multiple words together, said entity knowledge base: representing all entities and the relation between them, helping the entity look-up subsystem form multi-word entities, and comprising at least two main data stores; 
a predictive word meaning memory that holds sequences of input words since the last completion of a thought representation, and outputs: next expected words or concept type, based on the sequence of previous words and thought representations, for the sequence of input words; and 
the controller, which monitors and co-ordinates all the activities within the system, said controller taking the sequence of input words, along with metadata and concurrent non-verbal data as inputs, and outputting all the possible and meaningful 
receiving at least one feedback from a main controller of a language understanding system to decide whether to process further or to stop processing, and sending a status signal to the main controller of the language understanding system during a current task or after the completion of the task. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record

In addition to the art cited during the prosecution, note Tomar (U.S. 2018/0358005), DeLuca (U.S.2018/0089332), and Joseph (U.S. 9,230,214).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659